Citation Nr: 1231790	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  05-00 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1962 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that, in pertinent part, denied the Veteran's claim for service connection for a low back condition.  

In March 2009, August 2010, and August 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that additional development is once again required prior to adjudicating the Veteran's claim for service connection for a low back disability.  

The Board acknowledges that this claim has already been remanded previously with the purpose of obtaining an etiology opinion that considers all of the pertinent evidence of record and offers a well-supported rationale.  It finds, however, that another remand is necessary in order to remedy the deficiencies of examinations that have been obtained in connection with these prior remands. 

The Veteran has claimed entitlement to service connection for a low back disability.  He contends, as noted in his January 2003 informal service connection claim, that this disability specifically relates to his having fallen on his back in a jeep accident in service. 

By way of factual background, service treatment records demonstrate that the Veteran fell off a jeep and landed on his left arm in January 1964.  The Veteran fractured his left humerus and ulna as a result of that fall, and he was subsequently service connected for those injuries.  The Veteran's service treatment records do not indicate that the Veteran complained of, sought treatment for, or was diagnosed with any back pain or back disability while in service.  

In his December 2004 substantive appeal, the Veteran contended that he did not report any back pain during service because he was close to being discharged from service at the time of the accident.  

As noted in the March 2009 Board remand, the July 2003 VA examination report notes that X-ray studies showed minimal degenerative changes in the lumbar 
spine.  The assessment was low back pain 'not [service connected] but may be related to the jeep accident.'  The Veteran's service treatment records do not 
show any evidence of low back problems in service, including as a result of the documented jeep accident.  However, the Board noted that the Veteran now has 
X-ray evidence of minimal degenerative joint disease of the low back.  Moreover, the VA examiner's etiology opinion was self-contradictory in that, although the examiner stated the Veteran's low back disability was not service connected, he indicated that it 'may be related to the jeep accident.'  The Board further noted that the Veteran's claims file had not been reviewed at the time of the examination.  Thus, the March 2009 remand found that a new VA examination was necessary in order to clarify the contradictory etiology statements and to obtain an opinion, informed by consideration of the evidence in the claims file, as to whether any current low back disability is related to the jeep accident in service.

The Veteran underwent a VA examination in April 2009 as required by the March 2009 remand.  In the April 2009 VA examination report, the VA examiner stated that the Veteran's service treatment records did not demonstrate any evidence of 
any back-related issues.  The VA examiner further stated that the Veteran's spine did not have a history of trauma.  At no point in the examination report did the VA examiner mention the Veteran's fall from a jeep in January 1964.  The Board notes that the March 2009 remand instruction to the VA examiner was to opine whether the Veteran's low back disability was 'etiologically related to service, to include the jeep accident occurring therein.'  As noted in its August 2010 remand, the Board thus found the April 2009 opinion inadequate for purposes of deciding the Veteran's claim and that additional development was necessary prior to adjudication of the Veteran's claim.  

Further, the Veteran's representative raised the question of whether the Veteran's low back disability is secondary to his service-connected left humerus and ulna disabilities, to include surgery on his arm.  The August 2010 remand directed that an opinion as to the relationship between the Veteran's low back and his service connected arm conditions should also be obtained.

The Veteran's claims file was sent to a VA physician in September 2010.  Following review of the claims file, the physician found that the Veteran's low 
back condition is less likely as not due to or caused by a fall from a jeep.  The examiner's rationale was that there is no evidence in the service treatment records of such a fall or of any medical treatment for his back problem.  However, the Board noted that copies of the Veteran's service treatment records do reveal that the Veteran fell off a jeep and landed on his left arm in January 1964.  The January 2010 VA physician's statement that that there is no evidence in the service treatment records of such a fall was deemed inaccurate, and it was determined that another remand was necessary in order to obtain an opinion that considers the Veteran's complete medical history, including the documented in-service fall from a jeep that resulted in fractures to his left arm. 

The record reflects that an opinion request was submitted in August 2011.  The request expressly states the following:  "PLEASE DO NOT SCHEDULE THE VETERAN FOR AN EXAMINATION!  REQUEST IS FOR AN OPINION AND C-FILE REVIEW."  The request also states that, "[i]f a physical examination is necessary to provide the requested opinions one should be scheduled."  These instructions are consistent with the Board's August 2011 remand directives.  

The examination request form notes that the August 2011 request had been cancelled in November 2011.  It indicates that the cancellation was because the Veteran "FAILED TO REPORT."  It does not reflect that the claims file was ever sent to a physician for review and found to be inadequate, thus necessitating an examination.  In any event, there is no indication that the Veteran was even notified of any scheduled examination.

In short, the August 2011 remand had directed that an etiology opinion, without examination, should be sufficient to cure any deficiencies with the prior opinions.  No such opinion was obtained on remand. 

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ('Court').  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  It is thus necessary, once again, to remand this claim in order to complete the requested development.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file along with a copy of this remand to the physician who provided the September 2010 opinion, if available.  Following review of the claims file, the examiner should opine as to whether the Veteran's current lower back condition more likely, less likely, or at least as likely as not (50 percent probability or greater) is related to the Veteran's documented fall from a jeep during service in January 1964 wherein he suffered a fractured left humerus and ulna.  In rendering this opinion, the examiner should respond to the following questions:

(a) Is it at least as likely as not that the fall in January 1964 that resulted in the left arm fractures caused sufficient trauma to the body such that it ultimately resulted in the Veteran's subsequent development of a low back disability?  The physician should provide the reasoning for the opinions.

(b) Is it at least as likely as not that the Veteran's low back disorder was caused by or is aggravated (permanently worsened beyond normal progress) by the service connected fractured left humerus with residual weakness and/or fractured left ulna?  If the examiner finds that the low back disorder is aggravated by the service connected arm disabilities, the examiner should quantify the degree of aggravation.  The physician should provide the reasoning for the opinions.

If the September 2010 physician is not available, the opinion should be provided by another physician following claims file review.

If a physical examination is necessary to provide the requested opinions, one should be scheduled.  

2.  Thereafter, the RO/AMC should review the claims file to ensure that the requested medical opinion is responsive to, and in complete compliance with, the directives of this remand.  If it is not, the RO/AMC should implement corrective procedures.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


